Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/20/22 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17, rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1,6, recites the limitation "the metal grain structure" .  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-17,22-24 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Farwell (USPN 5,934,308).
With respect to claim 1, Farwell shows a bulged, forward-acting rupture disc (28) comprising: a central bulged section  (200) comprising a concavo-convex dome (the center dome or  200 again) ; a flat, annular flange section (202) surrounding the central bulged section  (200); a transition region (201,204 see fig. 5a) that is intermediate to and interconnects the central bulged section  (200) and the flange section; and a line of opening (205) that overlies the transition region (201,204), the line of opening (205) comprising an area in which material making up the rupture disc (28) has been removed from the disc, without altering the metal grain structure (fig. 6a shows grains unaltered) in the transition region (201,204), thereby weakening the rupture disc (28) such that when a pressure of a fluid acting upon a concave face of the dome reaches a predetermined threshold the rupture disc (28) tears along the line of opening (205) thereby providing an opening through the disc that has a diameter (at the line of weakness)  that is at least as large as an internal diameter (again the line of weakness) of the flange section.  
With respect to claim 2, Farwell shows wherein the line of opening (205) is C- shaped (fig. 2 and 11 show the “c” shape).
With respect to claim 3, Farwell shows wherein the rupture disc (28) further comprises a hinge section (50) about which the central bulged section  (200) pivots 
With respect to claim 4, Farwell shows wherein the dome is non-concentric (see figs. 1,2).
With respect to claim 5, Farwell shows wherein the line of opening (205) extends laterally across the transition region (201,204) and onto at least a portion of the flange section (202) and/or the bulged central section (200).
With respect to claim 6, Farwell shows  a bulged, forward-acting rupture disc (28) that is secured between an inlet ring (26) and an outlet ring (24), the rupture disc (28) comprising- a central bulged section  (200) comprising a concavo-convex dome; a flat, annular flange section (202) surrounding the central bulged section  (200); a transition region (201,204) that is intermediate to and interconnects the central bulged section  (200) and the flange section (202); and a line of opening (205) that overlies the transition region (201,204), wherein the line of opening (205) comprises an area in which material making up the rupture disc (28) has been removed from the disc without altering the metal grain structure in the transition region (201,204), the inlet ring (26) configured to abut the side of the rupture disc (28) comprising a concave face of the dome, the outlet ring configured to abut the side of the rupture disc (28) comprising a convex face of the dome and having an internal diameter D, the rupture disc (28), when exposed to a fluid of a predetermined pressure acting against the concave face of the dome, tears along the line of opening (205) thereby providing an opening through the 
With respect to claim 7, Farwell shows  wherein the line of opening (205) is C-shaped. (see fig. 2) 
With respect to claim 8, Farwell shows wherein the dome is non- concentric. (see figs. 2,3) 
With respect to claim 9, Farwell shows wherein the line of opening (205) extends laterally across the transition region (201,204) and onto at least a portion of the flange section (202) and/or the bulged central section (200).
With respect to claim 10, Farwell shows wherein the line of opening (205) comprises a stress intensity feature (thinned area / line of weakness) that overlies the transition region (201,204) of the rupture disc (28) and is configured to focus stresses within the rupture disc (28) onto the line of opening (205).  
With respect to claim 11, Farwell shows wherein the stress intensity feature comprises a chamfered or a fillet edge (both areas 201,204 meet the plain meaning of chamfer and fillet edges).
  With respect to claim 12, Farwell shows wherein the rupture disc (28) further comprises a hinge region (50) about which the central bulged section  (200) pivots upon tearing of the rupture disc (28) along the line of opening (205), the hinge section (50) being defined by a pair of end regions of the line of opening (205) in which no material making up the rupture disc (28) has been removed from the transition region (201,204).  

With respect to claim 14, Farwell shows wherein the line of opening (205) has a diameter that is greater than D (the diameter of the torn center portion is inherently smaller in diameter then the surrounding portion, no overlap is shown).
  With respect to claim 15, Farwell shows wherein the rupture disc (28) is welded to at least one of the inlet and outlet rings.  (fig. 1 shows the connection that meet ”weld”, the definition of this term is so broad that pressed contact meets the language)
With respect to claim 16, Farwell shows wherein the rupture disc (28) is bolted in between the inlet and outlet rings (fig. 1).  
With respect to claim 17, Farwell shows wherein the inlet and outlet rings are configured with corresponding male and female threading (nuts and bolts 16), and wherein the inlet and outlet rings are screwed together with the rupture disc (28) secured therebetween.  
With respect to claim 22, Farwell shows wherein the line of opening (205) is formed on the same side of the rupture disc (28) as the concave face of the dome.  
With respect to claim 23, Farwell shows a bulged, forward-acting rupture disc (28) comprising: a central bulged section  (200) comprising a concavo-convex dome; a flat, annular flange section (202) surrounding the central bulged section  (200); a , the portion of the petal (11) that has detached from the flange section comprising at least a portion of the central bulged section  (200) and at least a portion of the transition region (201,204).  
With respect to claim 24, Farwell shows a central bulged section  (200) comprising a concavo-convex dome; a flat, annular flange section (202) surrounding the central bulged section  (200); a transition region (201,204) that is intermediate to and interconnects the central bulged section  (200) and the flange section; and a line of opening (205) that overlies the transition region (201,204), the line of opening (205) comprising an area in which material making up the rupture disc (28) has been removed thereby weakening the rupture disc (28) such that when a pressure of a fluid acting upon a concave face of the dome reaches a predetermined threshold the rupture disc (28) tears along the line of opening (205) thereby providing an opening through the disc (28) that has a diameter that is at least as large as an internal diameter of the flange section (202), wherein the transition region (201,204) comprises the thinnest portion of the rupture disc (28).   
Response to Arguments
Applicant’s arguments with respect to the pending claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  This includes the Declaration filed 1/20/22. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN M BRADEN whose telephone number is (571)272-8026. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Greg Picket can be reached on 571 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/SHAWN M BRADEN/Primary Examiner, Art Unit 3736